POWELL, J.
On the day when above cause was to be submitted counsel representing all interested'parties filed in our court an agreement in the following language, to wit:
“Now come all parties, plaintiffs in error and defendants in error, and make known to the court that Charlotte J. Brooke and husband, E. H. Brooke, have each departed this life since writ of error was granted by the Supreme Court in this cause; that Mrs. E. M. Brooke has surviving her two minor children, named Doratha Juaneta Brooke and Virginia Rose Brooke, ages áix and three, respectively; and that Charles C. Hon, one of the defendants in this cause, has been duly appointed and has qualified as the curator or guardian of the estate of said children, and as such, with the consent of the probate court and of this honorable court, intervenes,, in this cause.
“All parties to this cause do further respectfully show unto the court that the defendants Mrs. Louella Brown and Charles C. Hon, as curator or guardian of the estate of the said minor children of Mrs. Charlotte J. Brooke, deceased, have this day paid to George Hamman a cash consideration satisfactory to him, and all parties to this cause do now in open court consent and agree and respectfully move the court that this court do now enter a judgment that plaintiff, Hamman, take nothing further by his suit, and that this court do in all things reverse the judgment of the honorable Court of Civil Appeals and remand this cause to the Sixty-First judicial district court of Harris county, Tex., with instructions to enter a judgment that said plaintiff (defendant in error), George Hamman, take nothing by this suit, and that the decree of the district court of Harris county award the property in controversy to the defendant Mrs. Louella Brown for life, with remainder in fee simple to the said minor children of the defendant Charlotte J, Brooke, deceased, and, except as here1 stated, that the judgment of the trial court of Harris county, Tex., be in all things affirmed.
“It is further agreed that all costs in the trial court and in the appellate courts shall be paid by the defendants Mrs. Louella Brown and Charles C. Hon, and that said plaintiff George Hamman shall not be liable for any costs whatever.”
In order to facilitate the execution of aforesaid agreement, the Supreme Court is asked to enter an order reversing the judgments of the lower courts and remanding the case to the trial court. IV e think it is the proper practice, under the circumstances set out in above agreement, for said court to accede to such request.
Therefore, without in ■ any way passing *501■upon, the merits of tlie case, but solely because of aforesaid settlement agreement beween tbe parties, we recommend tbat tbe. judgments of the district court and Court of Civil Appeals be reversed, and the cause remanded to the former so that the trial court may .enter the judgment as outlined in the agreement just above set out in full by us.
CURETON, C. J.
Judgments of the district court and Court of Civil Appeals both reversed, and cause remanded to the district court, with instructions, as recommended by the Commission of Appeals.

<g=sFor other oases see same topic and KEV-NUMBER in all Key-Numbered Digests and Indexes